DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 4/30/2021 has been entered, claims 9 and 12 are cancelled and claims 21-22 are new, thus claims 1-8, 10-11 and 13-22 are currently pending in this application. 
The amendment overcomes the previous 35 U.S.C. 112(a) and (b) rejection of claim 19, therefore the 112(a) and (b) rejections are hereby withdrawn.
The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
Allowable Subject Matter
Claims 1-8, 10-11 and 13-22 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a semiconductor device comprising “a first supporting structure penetrating the first portion of the first stepped structure and spaced apart from the second stepped structure, the first supporting structure including a sidewall having a substantially constant slope” in combination with the limitation wherein “the second supporting structure protrudes from a stepped upper surface of the third portion and includes a sidewall having an inflection point” as recited in claim 1; 	a semiconductor device comprising “a channel structure penetrating the cell stack structure and spaced apart from the second supporting structure, wherein a first sidewall of the first supporting structure has a first slope at a specific level and a second sidewall of the second supporting structure has a second slope at the specific level, the first slope being different from the second slope” as recited in claim 18; and  	a semiconductor device comprising “a first supporting structure penetrating the first stepped portion of the first structure, the first supporting structure including a sidewall having a substantially constant slope; and a second supporting structure penetrating the second stepped portion and the first non-stepped portion, the second supporting structure including a sidewall having an inflection point” as recited in claim 21. 	Claims 2-8, 10-11, 13-17, 19-20 and 22 are also allowed for further limiting and depending upon allowed claims 1, 18 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.